Citation Nr: 0807140	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-26 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the odontoid process of C-2 
(cervical spine disability), currently rated 20 percent 
disabling.

2.  Entitlement to a rating in excess of 20 percent for 
additional disability due to major depressive disorder, with 
history of alcohol and substance abuse, based on aggravation 
from service-connected cervical spine disability under 
38 C.F.R. § 3.310.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from November 1976 to April 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for a 
cervical spine disability and assigned a noncompensable 
rating; and granted secondary service connection for the 
degree of additional disability resulting from aggravation of 
major depression by service-connected cervical fracture.  See 
38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The RO assigned a 20 percent rating for major 
depressive disorder, stating that this represented a 50 
percent current level of disability minus the pre-existing 
level of 30 percent of disability.  See 38 C.F.R. § 4.22.  

A May 2007 rating decision granted an increased, 20 percent, 
rating for the cervical spine disability.  The veteran 
continues to appeal for higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the 
veteran's service-connected cervical spine disability is 
productive of forward flexion of the cervical spine to 30 
degrees, and no evidence of incapacitating episodes.

2.  The veteran was granted compensation under 38 C.F.R. 
§ 3.310 based upon additional disability due to aggravation 
of preexisting major depressive disorder by service-connected 
cervical spine disability.

3.  The preponderance of the evidence reflects that the 
veteran's major depressive disorder, prior to aggravation by 
service-connected cervical spine disability, was manifested 
by some successful work and social relationships with a 
Global Assessment of Functioning Scale (GAF) of 55 to 60.  
4.  The preponderance of the evidence reflects that the 
veteran current major depressive disorder is manifested by 
low energy, poor sleep, poor concentration, memory problems, 
and depressed mood, with a GAF of 49.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a cervical spine disability are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235 (2007).

2.  The criteria for an increased rating to 40 percent due to 
major depression, based on aggravation from service-connected 
cervical spine disability under 38 C.F.R. § 3.310, are met.  
38 U.S.C.A. §§ 1151, 1155, 1160, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.322, 4.22, 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The was not accomplished as the 
veteran received notice relating to assignment of an 
increased rating and effective date of the disability in July 
2006.  The notice did not adequately discuss the criteria for 
an increased rating, thus VA's duty to notify him of the 
information and evidence necessary to substantiate the claim 
has not been satisfied.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, slip op. at 12.  As both actual 
knowledge of the veteran's procedural rights, and the 
evidence necessary to substantiate the claims, have been 
demonstrated and he, and those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his claims, no prejudice to the veteran will result from 
proceeding with adjudication without additional notice or 
process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

A.  Increased Rating Claims  

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Consideration must be given to the veteran's possible 
entitlement to "staged" ratings to compensate him for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.


1.  Cervical Spine disability

A spinal disability is rated either by combining separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, or on the total duration of incapacitating 
episodes over the past 12 months, whichever method results in 
the higher evaluation.

a.  Orthopedic and Neurological Considerations

Cervical disabilities are rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees, but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine is not greater than 170 degrees; or there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is warranted for forward flexion of the cervical spine of 15 
degrees or less; or with favorable ankylosis of the entire 
cervical spine; a 40 percent rating is warranted if the 
medical evidence shows unfavorable ankylosis of the entire 
cervical spine.  A 100 percent rating is warranted if there 
is unfavorable ankylosis of the entire spine.  These ratings 
are warranted if the above-mentioned manifestations are 
present, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The veteran's cervical spine flexion was measured at 30 
degrees on July 2006 VA examination.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The 20 percent disability evaluation 
assigned sufficiently reflects the level of functional 
impairment demonstrated for the service-connected cervical 
spine disability in light of the comment in the July 2006 VA 
examination report noting no change in active cervical range 
of motion due to pain, weakness, impaired endurance, fatigue, 
flares, incoordination, or repeated effort.  

The veteran has complained of neurological problems due to 
his service-connected disability.  However, the July 2006 VA 
examination report noted that the veteran's upper extremities 
had no atrophy and normal sensation.  As there is no clinical 
or diagnostic evidence of any neurological findings, there is 
no basis to assign a separate rating under any of the 
applicable neurological rating codes.

The 20 rating represented the greatest degree of impairment 
shown from the effective date of the grant of service 
connection to the present and there is no basis for staged 
ratings.

b.  Intervertebral Disc Syndrome (IVDS)

IVDS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

There is no medical evidence to suggest that the cervical 
spine disability warrants a rating in excess of 20 percent, 
as the veteran's examination and treatment records are devoid 
of any prescription of bed rest to treat his cervical spine 
condition.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

2.  Major Depressive Disorder

The RO granted secondary service connection for the degree of 
additional disability resulting from aggravation of major 
depressive disorder by service-connected cervical fracture.  
See 38 C.F.R. § 3.310 ; see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  The RO assigned a 20 percent rating for 
major depressive disorder, stating that this represented a 50 
percent current level of disability minus the pre-existing 
level of 30 percent of disability.  See 38 C.F.R. § 4.22.  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service, 
whether the particular condition was noted at the time of 
entrance into the active service, or it is determined upon 
the evidence of record to have existed at that time.  It is 
therefore necessary, in all cases of this kind, to deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent), no deduction will be made.  The resulting 
difference will be recorded on the rating sheet.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 4.22.  "[I]f the degree of disability 
at the time of entrance into service is not ascertainable in 
terms of the [rating] schedule, no deduction will be made."  
38 C.F.R. § 3.322(a). 

The provisions of 38 C.F.R. § 3.322(a) and 4.22 are 
applicable to the rating of additional disability resulting 
from the worsening of a nonservice-connected condition due to 
a service-connected disability under the provisions of 
38 C.F.R. § 3.310.  See generally, VAOPGCPREC 4-2001 (Feb. 2, 
2001) (applying the provisions of 38 C.F.R. § 3.322(a) and 
4.22 to additional disability resulting from the worsening of 
a nonservice-connected condition due to VA medical treatment 
under the provisions of 38 U.S.C.A. § 1151).  

Under the General Rating Formula for Mental Disorders, 
including major depressive disorder, a 10 percent rating is 
appropriate when there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 
9434.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id. 

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted if the veteran exhibits: 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).

If it is determined that psychiatric disorders are not 
related to service, compensation is not payable for such 
nonservice-connected disabilities.  Where it is not possible 
to separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

A VA examination was conducted in January 2004, with addendum 
in June 2004.  The examiner, after review of the veteran's 
claims file, stated that the veteran's psychiatric 
functioning prior to the exacerbation from the veteran's 
chronic pain of the veteran's service-connected cervical 
spine disability was manifested by some effective work and 
social functioning; and a Global Assessment of Functioning 
Scale (GAF) of 55-60 was assigned.  A GAF score of 55 to 60 
represents moderate difficulty in social, occupational, or 
school functioning supporting a 50 percent rating.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242, 243 (1995).  A GAF 
score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Given the clear evidence of psychiatric disability prior to 
the aggravation by the veteran's service-connected 
disability, the deduction of 30 percent was reasonable given 
the level of disability.  See 38 C.F.R. § 3.322, supra.

On January 2004 VA examination, the Axis I diagnoses were 
major depressive disorder, single episode, moderate to 
severe; alcohol dependence; and cannabis dependence.  The 
Axis II diagnosis was personality disorder, not otherwise 
specified.  The Axis IV psychosocial stressors were moderate 
to severe.  The Axis V GAF due to major depressive disorder 
was 49.  The examiner stated that the symptoms due to the 
veteran's major depressive disorder were low energy, poor 
sleep, poor concentration, memory problems, and depressed 
mood.

A GAF Score of 41 to 50 contemplates serious systems (e.g., 
suicidal ideation severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV) at 44-47.  

A VA examination was conducted in July 2006.  The Axis I 
diagnoses were post-traumatic stress disorder (PTSD), 
chronic, delayed, secondary to involvement in shooting of 
civilians, while on guard duty in the military, and the 
aftermath of that incident; major depressive disorder 
secondary to involvement in shooting of civilians, while on 
guard duty in the military, and the aftermath of that 
incident; and alcohol dependency in sustained remission for 
two years.  The Axis II diagnosis was immature personality 
disorder.  The Axis III diagnosis was hepatitis C and chronic 
pain from service-connected cervical spine disability.  The 
Axis IV psychosocial stressors were health problems and lack 
of emotional support system.  The Axis V GAF was 40.  The 
veteran was competent to handle his finances, and remained 
unable to work.

Based upon the totality of the psychiatric treatment and 
examination reports of record, a 70 percent rating is 
warranted.  

Subsequent treatment records note that the veteran is 
unemployable due to severe PTSD symptomalogy.  However, his 
PTSD and personality disorder are not service-connected 
disabilities.  Therefore, a 100 percent rating is not 
warranted, as total occupational and social impairment solely 
due to major depressive disorder has not been shown.  See 
Mittleider, supra.  In this regard, the RO is currently 
adjudicating the veteran's claim for total disability rating 
due to individual unemployability and that issue is not 
before the Board. 

Subtracting the 30 percent rating from the 70 percent rating 
warranted by the evidence, the result is an increased, 40 
percent, rating. 


ORDER

Entitlement to an increased rating for a cervical spine 
disability is denied.

Entitlement to 40 percent rating, but no more, for additional 
disability due to aggravation of preexisting major depressive 
disorder by service-connected cervical spine disability, is 
granted.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


